DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species.  Two elections must be made.
First, an election must be made between Species 1 and Species 2:
Species 1 mowing mechanism (as shown by, e.g., claim 2); and 
Species 1 rake (as shown by, e.g., claim 3).

Second an election must be made between Species 3 and Species 4:
Species 3 telescoping unit (as shown by, e.g., claim 6); and 
Species 4 articulating means (as shown by, e.g., claim 7).

The species are independent or distinct because they require mutually exclusive structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Joseph Kovarik on 09/19/2022 a provisional election was made without traverse to prosecute Species 2 and 4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification (see, e.g., page 7, lines 15-23) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following:
Regarding claim 1, the word “and” should apparently be deleted immediately before “a filter” in line 13 and added immediately before “a curtain” in line 18.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sediment containing feature” in claim 4; and “articulating means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a “sediment containing feature” is interpreted to include a storage container, or equivalents thereof; and “articulating means” is interpreted to include a pivot arm, a joint, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,805,793 to Paxton (“Paxton”) in view of US 2005/0247613 to Bishop et al. (“Bishop”) and in further view of US 5,995,884 to Allen et al. (“Allen”).
Regarding claims 1 and 9, Paxton teaches an apparatus useful for removing a layer of sediment which has settled on the bottom of a large water body (abstract, col. 3, line 26 to col. 5, line 49), comprising: a structural frame (Fig. 1, ref. 5 down to ref. 9) configured to contain a bottom water flow and avoid a re-suspension of sediment outside the vicinity of the structural frame, wherein the structural frame comprises a control zone (Fig. 3, ref. 29, 34, 35 and 37) configured for containing liquid and suspended particles dispersed during removal of bottom sediment in a control zone suctioning area (Fig. 3, ref. 34), said structural frame having a plurality of wheels (ref. 36) configured to provide support for a suction height, said plurality of wheels associated with the structural frame to facilitate conveyance when the structural frame is submerged in the large water body; at least one sediment removing vacuum unit (ref. 2) operably associated with the structural frame; at least one segment of pipe (ref. 3), said at least one segment being connected to the vacuum unit; at least one suction line (ref. 10) configured to conduct a suctioned bottom water flow; a filter (Fig. 1, ref. 11A, col. 4, lines 10-19); wherein said structural frame has one or more sections (Fig. 3, area below ref. 29) that direct silt laden water to the vacuum unit; and wherein the vacuum unit is adapted to connect to a hose (ref. 10), and said suctioned bottom flow is directed through the filter (Fig. 1, col. 4, lines 10-19).
Paxton does not explicitly teach that the plurality of wheels is at least 4 wheels, that the suctioning area is at least about 3 square feet, that  the at least one segment of pipe is PVC or plastic pipe being at least 1 inch in diameter,  that the hose is of at least about 8 feet in length and having a diameter of at least about 2 inches, and a filter being permeable to water and having a predetermined mesh size to trap debris; and a curtain that is flexible, that surrounds a vacuum area and that assists in isolating an area of suctioning and wherein filtered water flow is returned into the large water body.
Regarding the suctioning area being at least about 3 square feet, the at least one segment of pipe being at least 1 inch in diameter; and the hose being at least about 8 feet in length and having a diameter of at least about 2 inches, it is noted that changes in size are prima facie obvious.  Note MPEP 2144.04(IV)(A).  Regarding the plurality of wheels being at least 4 wheels, 
Regarding the at least one segment of pipe being PVC or plastic, plastic was known in the art as a moldable material of construction (see, e.g., Bishop at, inter alia, para [0013]), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Paxton apparatus, as was known, wherein the at least one segment of pipe is plastic, with predictable results, since it was known as moldable.  
Regarding the plurality of wheels being at least 4 wheels, it is noted that duplication of parts is prima facie obvious.  MPEP 2144.04(VI)(B).  Regarding the filter being permeable to water and having a predetermined mesh size to trap debris, the skilled artisan would have found it obvious to modify Paxton apparatus wherein the filter is permeable to water and has a predetermined mesh size to trap debris, since the apparatus is disclosed as being submersible, receiving debris during vacuum cleaning, and inhibiting blockage (abstract).  
Regarding the curtain, flexible curtains, or barrier walls comprised of movable sheets capable of contouring to a bottom, were known in the art (see, e.g. Allen at col. 14, lines 43-51) and the skilled artisan would have found it obvious to modify the Paxton/Bishop apparatus as was known wherein it includes flexible curtains, or barrier walls comprised of movable sheets capable of contouring to the bottom of the large water body, that surround a vacuum area and that assist in isolating an area of suctioning and wherein filtered water flow is returned into the large water body, with a reasonable expectation of success, in order to inhibit the escape of material deposited at the bottom (note Paxton abstract).
	Regarding claim 4, Paxton, Bishop and Allen disclose a sediment containing feature associated with a storage container (Paxton, ref. 12, col. 4, lines 10-19).  
Regarding claim 5, Paxton, Bishop and Allen disclose a fitting (Paxton, ref. 9, col. 4, lines 4-9) associated with the vacuum unit that is useful for precluding undesired sizes of debris from passing through when said vacuum unit draws sediment and water.  
Regarding claim 8, the Paxton/Bishop/Allen apparatus appears to be fully capable of being operated in manner wherein the plurality of wheels support a silt constraining enclosure (note Paxton, Fig. 1, ref. 10).  Note that the recited silt constraining enclosure is not positively claimed and is not understood to be a required structural feature of the claimed apparatus.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,805,793 to Paxton (“Paxton”) in view of US 2005/0247613 to Bishop et al. (“Bishop”) and US 5,995,884 to Allen et al. (“Allen”) and in further view of US 7,181,871 to Sower (“Sower”).
Regarding claim 3, Paxton, Bishop and Allen do not explicitly teach a rake having a plurality of prongs extending into a sediment layer of said large water body for loosening the sediment layer upon movement of said apparatus.  Sower teaches an apparatus for removing sludge from a body of water (abstract) including a rake having a plurality of prongs useful for extending into a sediment layer of a water body for loosening the sediment layer upon movement of said apparatus (ref. 206, Figs. 2A and 2B, col. 4, lines 1-12 and 43-50, claim 6) which is disclosed as advantageously useful for gently breaking up a sludge layer, e.g., when the sludge is useful for agriculture (col. 1, lines 7-13, col. 2, lines 38-48).  When faced with the need for maintaining sludge, e.g., for agriculture, the skilled artisan would have found it obvious to modify the Paxton/Bishop/Allen apparatus in view of Sower wherein it further includes a rake having a plurality of prongs useful for extending into a sediment layer of said large water body for loosening the sediment layer upon movement of said apparatus, with a reasonable expectation of success, since it is discloses as advantageously useful for gently breaking up a sludge layer.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,805,793 to Paxton (“Paxton”) in view of US 2005/0247613 to Bishop et al. (“Bishop”) and US 5,995,884 to Allen et al. (“Allen”) and in further view of US 5,524,320 to Zachhuber (“Zachhuber”).
Regarding claim 7, Paxton, Bishop and Allen do not explicitly teach a first articulating means useful for enabling said vacuum unit to move vertically relative to the bottom of the large water body.  Zachhuber teaches a floor scrubbing machine (abstract) including articulating means (col. 7, lines 36-41, col. 8, lines 27-35) useful for enabling a vacuum unit to move vertically relative to a floor, which is disclosed as advantageously allowing scrubbing and vacuuming positioning in a compact and efficient design (col. 5, lines 9-22).  The skilled artisan would have found it obvious to modify the Paxton/Bishop/Allen apparatus in view of Zachuber wherein it includes a first articulating means, useful for enabling said vacuum unit to move vertically relative to the bottom of the large water body, with a reasonable expectation of success, since it is disclosed as advantageously allowing scrubbing and vacuuming positioning in a compact and efficient design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714